DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final Rejection received on November 12, 2020.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 8 and 15 in the response on 11/12/2020.  Claims 1-7 have been previously canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 8-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent product Claim 8 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 15.  Claim 8 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
a market data retriever to identify, from a database query executed with a processor, a product of interest, a first creative of interest, and a second creative of interest; 
a buyer type segregator to: 
segregate information retrieved from the database query corresponding to respective audience members exposed to the first creative of interest and the second creative of interest, the segregation based on category purchase intensity types and brand purchase intensity types of purchases; and
eliminate discretionary error by generating a buyer map of intersections between respective ones of the category purchase intensity types and brand purchase intensity types;
wherein at least one buyer type segregator is implemented by a logic circuit or at least one processor; and
a creative lift calculator to:
determine lift values for respective ones of the buyer map intersections corresponding to the first creative of interest and the second creative of interest; and 
reduce waste by selecting one of the first creative of interest or the second creative of interest based on a relative comparison of the lift values and combining reach values with the buyer map intersections, the reach values based on a marketing intensity for the first creative of interest or the second creative of interest.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  A computer implemented method to reduce iterative computation efforts for advertising and market strategy recites commercial interactions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The “apparatus to reduce lift calculation errors for market strategy” in Claim 8 is just applying generic computer components to the recited abstract limitations.  The tangible machine-readable storage medium comprising instructions executed by a processor in Claim 15 appears to be just software.  Claim 8 fails to claim a computer or a processor for performing the recited limitations.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a logic circuit or processor (claim 8) and/or tangible machine-readable storage medium comprising i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 8 and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0051] about implantation using general purpose or special purpose computing devices [‘processor platform 900 can be, for example, a server, a personal computer, an internet appliance, a set top box, or any other type of computing device”] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 8 and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to 

Response to Arguments
Applicant's arguments filed11/12/2020 have been fully considered but they are not persuasive.  
The Applicants begin with argument that claim 8 is not directed any of the three groupings for abstract ideas.  Specifically the arguments (remarks page 8) include the position of improper generalization of the claim and the elements of “retrieving market data from a database query executed with a processor” and “wherein at least one buyer type segregator is implemented by a logic circuit or at least one processor” as improperly grouped into methods of organizing human activity.  The applicant argues that a human cannot retrieve information from a database with a processor, nor can a human mind implement a logic circuit to segregate information retrieved from a database. 
The Examiner disagrees with this argument since the claim was not cited with respect to mental processes.  Further, the argument is insufficient as a human could perform the steps in the human mind and the addition of a generic processor and/or computer hardware is not enough to overcome the rejection.  Simply applying generic computer hardware to complete the processing of data retrieved from a database is merely using the computer as a tool to perform the abstract idea.  

Further, none of the steps in the method claim include elements which are outside of the scope of performance of the human mind.  Gathering market data, segregating the information retrieved, eliminating error, determining and calculating lift values for creatives, and evaluating reach values for marketing intensity are all things which can be performed without a computer.  In this case the generic database, logic circuit, and processor are not more than applying generic computer components to perform the abstract idea. 

The Applicants also argue (remarks page 8) that in addition to the position that the claims do not fall into one of the three enumerated groupings of abstract ideas, they additionally do not fall into the 
The Examiner does not find the argument persuasive for the following reasons.  First, the Examiner fails to find any technical improvement to the claimed processor or the underlying technology.  In this case the computer is merely being used as a tool to perform the abstract idea.  Second, the argument relating to reduced computation and improved efficiency relating to eliminating or reducing re-calculations is not indicative of practical application and considered an insignificant extra solution activity.  The Examiner points to SiRF Tech., Inc. where use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. and OIP Technologies, Inc., v. Amazon.com, Inc., says relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible [from PTAB].

Relating to the previous argument, the applicant further asserts that the claims are directed to a practical application even if Step 2A prong two is not satisfied (Remarks page 9).  The Applicant states that reducing wasted communication efforts to recalculate marked data is reciting a practical application with respect to determining market intensity of the first and second creative and buyer map intersection.  The Examiner disagrees with the Applicant and that data analysis for calculating marketing data is not integrated into a practical application because the steps are performed on generic computer hardware.  The claims amount to merely using a computer as a tool to perform the abstract idea (MPEP 2106.05(f). 

BASCOM Global Internet v. AT&T mobility LLC,.  The argument includes the eligibility of Bascom found by the courts (remarks page 11) where the claims recite “a specific discrete implementation of the abstract idea” and “the patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content”.  Further, the Applicants state that the Office Action position is misplaced in it’s position relative to “filtering content at the far end of a user, and where the filter was customizable to each end user” which does not obviate the instant case which is not directed to filtering.  Instead, the Applicant argues that the inventive concept can be found in ordered combination of claim limitations.  
The Examiner does not agree that the claim limitations are analogous to BASCOM and constitute an ordered combination as the elements are not more than a generic computer collecting and analyzing market data.  Additionally and as previously stated, the Examiner does not find a technical improvement in the limitations since the argument for reduction of computational waste is insufficient to add significantly more than the exception.  The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. SiRF Tech., Inc.  In this case the Examiner is evaluating the whole claim with respect to the guidance and the previous decisions which confirm consistency with the current Federal Circuit which the applicant argues needs to be done. 

The Applicants further cite (remarks page 12) lists the ordered combination of elements as a data marked retriever, a buyer type segregator, and a creative lift calculator.  This is set with reducing waste by selecting a first or second creative of interest.  The Examiner does not agree in part because the steps include selecting information based on types of information and available for collection (market data retrieval), analysis (segregator), and display are similar to Electric Power Group, LLC v. Alston S.A., and the lift calculation is related to presenting offers and gathering statistics and determing estimated OIP Techs.,.  Both of the examples have been found as activities considered by the courts to be insignificant extra solution activities and  well-understood, routine, and conventional activity when they are claimed in a merely generic manner or as insignificant extra-solution activity [MPEP 2106.05(g) and (d)].

In summary, the amendments to the claims as well as the corresponding arguments are not persuasive in overcoming the rejection under 35 U.S.C. § 101.  The rejection has been updated based on the amendments and the arguments have been fully answered herein.  The claims remain rejection under 35 U.S.C. § 101 at this time.  The claims are not in condition for allowance as alleged by the Applicants. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        March 18, 2021